ON MOTION FOR REHEARING.
The State has filed a motion for rehearing *Page 142 
in this case in which our attention is called to our statement in the original opinion wherein we stated that the subpoena for the absent witness, Dr. Newton, was issued "On January 14, 1924" when in truth and in fact no process was issued for said witness until February 14, 1924. Upon further examination of the record, we find that we were in error in making said statement that said process was issued on January 14, 1924, and was mislead by the state's contest to said application for a continuation and the following paragraph, viz:
"The State further shows that said subpoena issued by the defendant for said absent witness on the 14th day of January, 1924, and mentioned in said application has been corrected by the Sheriff and shows that said witness was not summoned for the reason that at said time he was not in said Milam County, Texas."
This part of said record evidently was an error as we find in different places of the record where it is stated that said process for said witness was not issued until February 14, 1924, and hence we were in error in our former opinion in holding the appellant was diligent in seeking to obtain said testimony of said witness and basing our contention in said opinion upon the assumption that there were only three days intervening from the date that the appellant was notified of the setting of the case to-wit, January 11 to January 14, before applying for process, when in truth and in fact the record discloses about 33 days before process was requested or issued and this being true, in our judgment would show no diligence upon the part of the appellant to secure service on said witness. The record further discloses that the witness left Cameron, his home, for Chicago, Ill., on the day the process seems to have been issued. The trial court however, granted the first continuance made for this witness and stated to the attorneys representing the appellant that they could take the deposition of said witness and have same ready when the case was called for trial again, if there was any question about his being present. This statement appears to have been made in the presence of the county attorney representing the State and no objection was urged thereto. As stated, in our former opinion there is no law authorizing the taking of depositions of a resident citizen when temporarily absent but in view of the statement of the court, we take it that if an effort had been made to take said depositions, accompanied with proper diligence and the State had interposed an objection thereto, on the grounds that there was no law provided for such *Page 143 
action, the court would in all probability have permitted the introduction of the depositions or granted a postponement to obtain said testimony of said witness. In any event, the appellant would have been in much better position to have sought a postponement under such circumstances. However, under the record as presented, there is no diligence in the first instance to have said witness subpoenaed, which could have been secured by ordinary effort upon the part of appellant, and no diligence shown after the case was continued the first time to secure the deposition of said witness, and we are forced to the conclusion that there is no reversible error shown in the action of the court in overruling the second application of the appellant for said testimony. Boxley v. State, 273 S.W. 589.
Therefore, the State's motion for rehearing is granted, the judgment reversing and remanding this case is set aside and the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.